Citation Nr: 0607310	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-42 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) 
compensation benefits under 38 U.S.C.A. § 1151 for a 
respiratory disability.

2.  Entitlement to Department of Veterans Affairs (VA) 
compensation benefits under 38 U.S.C.A. § 1151 for permanent 
aggravation of Crohn's disease.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) which denied the benefits 
sought on appeal.  


FINDINGS OF FACT

1.  The weight of the competent and probative evidence is 
against a conclusion that the veteran's current interstitial 
lung disease was a proximate result of carelessness, 
negligence, lack of proper skill, error in judgment, or an 
event not reasonably foreseeable in the furnishing of medical 
care by VA. 

2.  The weight of the competent and probative evidence is 
against a conclusion that the veteran's Crohn's disease 
incurred a permanent aggravation due to or was a proximate 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or an event not reasonably foreseeable in 
the furnishing of medical care by VA. 


CONCLUSIONS OF LAW

1.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for a respiratory disability from treatment performed 
by the VA have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358, 3.361 
(2005).

2.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for a permanent aggravation of Crohn's disease due to 
treatment performed by the VA have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.358, 
3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via July 2003, July 2004 and August 2004 
RO letters; the February 2004 rating decision; and the 
November 2004 statement of the case (SOC).  In addition, the 
July 2003, July 2004 and August 2004 RO letters, and the 
November 2004 SOC provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claims, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decision, 
and the SOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in the July 2003 RO letter, the veteran was 
given notice of the VCAA requirements, which was prior to the 
initial February 2004 AOJ decision that is the basis of this 
appeal.

In this respect, the July 2003 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claims.  In addition, the reasons and bases of the February 
2004 rating decision and the November 2004 SOC specifically 
explained to the appellant what the evidence must show in 
order to establish entitlement to the claims on appeal.  
Furthermore, although it is unclear from the record whether 
the appellant was explicitly asked to provide "any evidence 
in [his] possession that pertains" to his claims.  See 38 
C.F.R. §  3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence given that the AOJ's July 2003, July 
2004 and August 2004 letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Background

Hospital records from Central Maine Medical Center show that 
the veteran was admitted in May 2002 with a flare of Crohn's 
disease.  He gave a history of chronic cough for the last 
month.  The veteran reported that for the last five years he 
had been treated with p.r.n. albuterol for asthma.  The 
veteran was treated for bronchitis.

June 2002 VA records show that the veteran was admitted 
because of symptoms of bronchitis from his May 2002 
hospitalization at Central Maine Medical Center.  Evaluation 
suggested presence of interstitial lung disease (ILD).  It 
was noted that 6-MP used to treat Crohn's disease was stopped 
because this could cause ILD and follow-up was arranged.  It 
was noted that the Crohn's disease was under increasingly 
good control since Budesonide (Entercort) was started over a 
month ago.  In August 2002, it was noted that the veteran had 
much less respiratory symptoms since June 2002, but still had 
noticeable dyspnea on exertion and daily cough productive of 
minimal yellow sputum.  Prednisone dose was not tapered yet 
because the veteran missed an appointment.  It was noted that 
the veteran still smoked 1 to 2 joints of marijuana a day.  
Some increased Crohn's symptoms were noted recently but now 
under control again.  CT of the chest in September 2002 was 
noted as normal with no evidence of the possible interstitial 
lung disease present on the previous study in June 2002.

A July 2003 VA progress note indicated a CT scan of the chest 
looked completely normal.  The infiltrate in the medial basal 
segment of the left lower lobe seen on the previous chest CT 
of March 2003 had resolved.  The lung fields on the current 
study looked normal for the first time since the veteran was 
evaluated in May 2002.  Previous possible interstitial lung 
disease secondary to 6-MP had also resolved at least 
radiographically but mild restrictive defect on pulmonary 
function test might mean that some subclinical interstitial 
lung disease was still present.  It was recommended that 6-MP 
not be used again to treat the veteran's Crohn's disease.

At his October 2004 VA examination, it was noted that the 
veteran was claiming that he currently had a lung disease 
which was either directly caused or permanently aggravated as 
a direct result of complications resulting from the 
prescription/administration of medication by VA physicians to 
treat his Crohn's disease, specifically 6-MP and Remicade.  
The examiner reviewed the entire claims folder.  The examiner 
noted that the veteran was seen in the clinic in May 1999 and 
it was noted that the veteran had a previous history of 
stricturing disease secondary to Crohn's disease with a 
resection of 28 inches of the ileum in 1993.  The opinion of 
the gastroenterologist at that time was active stricturing 
Crohn's disease.  It was at that time that the 6-MP was added 
to the regimen.  He had been carefully followed by the 
Gastroenterology Service ever since.  The examiner noted a 
February 2000 note by the gastroenterologist:

it is extremely difficult taking care of 
this man with his chronic disease and 
multiple medications because he is 
noncompliant with his appointments and 
noncompliant with his medication.  He is 
taking his medication all wrong!  He has 
been on steroids too long.  He is not 
taking the amount of 6-MP or mesalamine 
prescribed.  I told him all the above.  I 
told him that I expected him to take his 
medication as outlined.  I also told him 
that he was on prednisone for too long.  
He had to back off and get to where he is 
taking 20mg every other day and then we 
will eventually need to get him off that.  
To drive the point home, I asked him to 
see me back in one month to review all of 
this.

The examiner inserted this comment/assessment by the 
gastroenterologist to point out that the veteran was 
carefully monitored for his chronic disease.

The veteran continued to be followed; however, in June 2002, 
he developed pulmonary infiltrates, which were determined to 
be interstitial lung disease with suggestion that it was 
secondary to the 6-MP.  The 6-MP was then discontinued and 
alternative medication was instituted.  At some point 
following, the veteran continued to be followed by the 
Gastroenterology Service with ongoing problems with his 
Crohn's disease and Remicade was initiated in August 2004.  
He had been on monthly intravenous Remicade and his Crohn's 
had improved with this drug.  The veteran was advised that it 
was felt that the Remicade was not responsible for his 
interstitial lung disease, but rather 6-MP.

The examiner opined that it was not as least as likely as not 
that the veteran's long standing Crohn's disease was 
permanently aggravated as a direct result of complications 
resulting from the prescription/administration of 6-MP and/or 
Remicade medications.  The examiner explained that it was 
accepted practice for both 6-MP and Remicade to be used in 
the treatment of Crohn's disease.  The veteran's chronic 
disease long antedated his administration of these drugs and 
again, it was acceptable practice for use of these drugs.  
The examiner stated that it was as least as likely as not 
that the veteran's current interstitial lung disease was 
directly related to administration of the 6-MP.  It was not 
related to administration of the Remicade.  The examiner 
opined that veteran's treatment by the Gastroenterology 
Service was appropriately prescribed and he was carefully 
followed.  There was no evidence of carelessness, negligence, 
lack of proper skill, error in judgment, similar instance of 
fault on VAs part in furnishing medical treatment; or that 
the claimed disability was due to an event not reasonably 
foreseeable.  

At his January 2006 Board video conference hearing, the 
veteran testified that his Crohn's disease was diagnosed in 
1988.  He stated that he was on medication for two years and 
had a long term reaction to it.  He testified he was rushed 
to the hospital and could not breathe and suffered 
interstitial lung disease as a result of the medication.  He 
indicated that he was taken off the medication and over a 
period of time it settled down, but it was still there.  The 
veteran testified that the medication did not affect his 
Crohn's disease.  

Criteria

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary and the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2).




Analysis

After careful review of the evidence on file, the Board 
concludes that the preponderance of the evidence is against 
the claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for a respiratory disability or aggravation 
of Crohn's disease.  The medical evidence does not show that 
the veteran's Crohn's disease was aggravated by his 6-MP 
treatment.  At his January 2006 Board video conference 
hearing, the veteran testified that the 6-MP did not affect 
his Crohn's disease.  

The evidence shows that the veteran had a long history of 
Crohn's disease since 1988.  He underwent an ileum resection 
in 1993 in which 28 inches of the ileum was resected.  The 
veteran continued to experience ongoing exacerbations of his 
Crohn's disease.  The evidence shows that 6-MP medication had 
previously been prescribed and administered by the VA for 
treatment of Crohn's disease.  The medication was initially 
prescribed in May 1999 by a VA gastroenterologist.  The 
veteran also received Remicade for his Crohn's disease.  The 
6-MP medication was subsequently discontinued in May 2002 
because it was thought to be the most likely cause of the 
interstitial changes noted on CT scan.  It was concluded that 
the veteran had a pulmonary reaction to the 6-MP medication 
and it should not be used again.  The veteran continued to 
have ongoing exacerbations of Crohn's disease and Remicade 
was again initiated in August 2004.  

The October 2004 examiner noted that it was accepted practice 
for both 6-MP and Remicade to be used in the treatment of 
Crohn's disease and that treatment by the Gastroenterology 
Service was appropriately prescribed and the veteran 
carefully followed.  The examiner concluded that there was no 
evidence of carelessness, negligence, lack of proper skill, 
error in judgment, similar instance of fault on VA's part in 
furnishing medical treatment; or that the claimed disability 
was due to an event not reasonably foreseeable.  

In addition, the medical evidence fails to demonstrate that 
the veteran has any additional disability with regard to his 
Crohn's disease resulting from the prescription and 
administration of 6-MP or Remicade medications by the VA.  
The VA examination noted that the veteran's Crohn's disease 
had long antedated the administration of these drugs, and 
again, it was acceptable practice for use of these drugs.  
The examiner opined that it was not as likely as not that the 
veteran's Crohn's disease was permanently aggravated as a 
direct result of complications thereof.

In sum, while the veteran was treated with 6-MP for his 
Crohn's disease which ultimately led to interstitial lung 
disease, there is no competent evidence showing either that 
any of the procedures involved carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA, or that the failure of any of the 
procedures involved fault on the part of VA.  Moreover, there 
is no indication that the respiratory disability was the 
result of an event not reasonably foreseeable.  Moreover, 
there is no medical evidence that the veteran's Crohn's 
disease was permanently aggravated by the administration of 
6-MP.  The Board therefore finds that the preponderance of 
the evidence is against the claims, and that the claims of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
are denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
respiratory disability as a result of treatment for Crohn's 
disease by the VA is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
aggravation of Crohn's disease as a result of treatment for 
Crohn's disease by the VA is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


